Title: To James Madison from Nathaniel G. Ingraham, 18 February 1811 (Abstract)
From: Ingraham, Nathaniel G.
To: Madison, James


18 February 1811, New York. “It would be highly gratifying to me if my son Nathl. G Ingraham Jr who resides in England could be honor’d with a Consular appointment in that Country. My friend Mr Phoenix informs me that he made an application to your Excellency thro the Secretary of State for an appointment at Plymouth at which place the Interest of the United States would be much promoted by having an American, in the place of the present consul Mr Hawker, who is not only an Englishman but is agent for British men of war & privateers.” Forwards letters from Mr. Shaler to the secretary of state. “In my letters by the same arrival Mr Shaler mentions that all is quiet at the Havanna, and likely to continue so.”
